The Court of Appeals, pursuant to statute (Code Grim. Pro., § 543-b), has remitted defendant’s appeal in this action to this court to pass upon questions of fact (People v. Rossi, 11 N Y 2d 379, 787, decided June 12, 1962, revg. 14 A D 2d 558, 16 A D 2d 650). Accordingly, the appeal *827is ordered on the calendar for the April Term, beginning April 1, 1963, for reargument upon questions of fact. Defendant is directed, on or before March 8, 1963, to serve and file his brief with respect to the questions of fact. Such brief may be typewritten; if typewritten, six copies shall be filed and one copy served. Six additional copies (or such lesser number as may be available to either party) of the record on appeal, either in this court or in the Court of Appeals, should also be filed. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.